FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number: 001-12440 Enersis Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A No Offer or Solicitation This communication does not constitute an offer to buy or sell or the solicitation of an offer to buy or sell any securities or a solicitation of any vote or approval. This communication relates to a proposed merger between Enersis Américas S.A. (“Enersis Américas”) and Endesa Américas S.A. (“Endesa Américas”). Important Information For Investors and Shareholders In connection with the proposed merger, Enersis Américas has filed with the Securities and Exchange Commission (the “SEC”) a registration statement on Form F-4 (Registration No. 333-211405) containing a preliminary prospectus of Enersis Américas that also constitutes a preliminary joint information statement of Enersis Américas and Endesa Américas regarding the proposed merger (the “preliminary prospectus/information statement”). The information contained in the preliminary prospectus/information statement is not complete and may be changed and the registration statement has not been declared effective by the SEC. Each of Enersis Américas and Endesa Américas may file with the SEC other documents in connection with the proposed merger. This communication is not a substitute for the definitive prospectus/information statement that Enersis Américas and Endesa Américas will file with the SEC, which will contain important information, including detailed risk factors. The definitive prospectus/information statement (when available) will be sent to shareholders and holders of American Depositary Receipts (ADRs) of Enersis Américas and Endesa Américas. INVESTORS AND SECURITY HOLDERS OF ENERSIS AMÉRICAS AND ENDESA AMÉRICAS ARE URGED TO READ THE DEFINITIVE PROSPECTUS/INFORMATION STATEMENT AND OTHER DOCUMENTS THAT ARE FILED OR MAY BE FILED WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY BECAUSE THEY CONTAIN OR WILL CONTAIN IMPORTANT INFORMATION. Investors and security holders will be able to obtain free copies of the definitive prospectus/information statement and other documents filed with the SEC by Enersis Américas and Endesa Américas on the SEC’s website at www.sec.gov. Copies of the definitive prospectus/information statement and the other documents filed with the SEC by Enersis Américas will also be available free of charge on the Enersis Américas Investor Relations website at www.enersisamericas.cl or by contacting Enersis Américas S.A. at Santa Rosa 76, Piso 15, Santiago, Chile, Attention: Investor Relations or by phone at +56 2 2353 4400 or by E-mail at ir.enersis@enel.com. Copies of the definitive prospectus/information statement and the other documents filed with the SEC by Endesa Américas will be available free of charge on the Endesa Américas Investor Relations website at www.endesaamericas.cl or by contacting Endesa Américas S.A. at Santa Rosa 76, Piso 15, Santiago, Chile, Attention: Investor Relations or by phone at +56 2 2630 9000 or by E-mail at ir.endesacl@enel.com. Other Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofA Merrill Lynch”) has acted as a financial advisor to Enersis Américas in connection with the proposed merger of Endesa Américas and Chilectra Américas with and into Enersis Américas (the “Merger”). At the August 5, 2016 meeting of the Board of Directors of Enersis Américas, BofA Merrill Lynch delivered to Enersis Americas’ Board of Directors an oral opinion, which was confirmed by delivery of a written opinion dated August 5, 2016, to the effect that, as of that date and based on the various assumptions and limitations described in its opinion, the Exchange Ratios (as defined in the opinion) provided for in the Merger, were fair, from a financial point of view, to Enersis Américas. BofA Merrill Lynch’s written opinion is being filed pursuant to Rule 425 under the Securities Act of 1933, as amended, as a result of certain Chilean regulations that require BofA Merrill Lynch’s written opinion to be disclosed to shareholders of Enersis Américas prior to Enersis Américas filing an amendment to the preliminary prospectus/information statement. The full text of BofA Merrill Lynch’s written opinion to Enersis Américas’ Board of Directors, which describes, among other things, the assumptions made, procedures followed, factors considered and limitations on the review undertaken, is attached as Annex A to this document and is incorporated by reference herein in its entirety. BofA Merrill Lynch delivered its opinion to Enersis Américas’ Board of Directors for the benefit and use of Enersis Américas’ Board of Directors (in its capacity as such) in connection with and for purposes of its evaluation of the Exchange Ratios from a financial point of view. BofA Merrill Lynch’s opinion does not address any other aspect of the Merger and no opinion or view was expressed as to the relative merits of the Merger in comparison to other strategies or transactions that might be available to Enersis Américas or in which Enersis Américas might engage or as to the underlying business decision of Enersis Américas to proceed with or effect the Merger. BofA Merrill Lynch’s opinion does not address any other aspect of the Merger and does not constitute a recommendation to any shareholder as to how to vote or act in connection with the proposed Merger or any related matter. G- 2 SIGNIFICANT EVENT Enersis Américas S.A. Securities Registration No. 175 Santiago, August 5, 2016 Ger. Gen. N° 53/2016 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Avenida Alameda Bernardo O'Higgins No. 1449 Santiago, Chile Ref: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph two, under Securities Market Law N°18,045, and as established under General Norm No. 30 of the Superintendence, duly authorized, I hereby inform you of the following Significant Event: The Board of Directors of Enersis Américas S.A, in the session held today, was presented with the following information related to the related-party transaction of the statutory merger of Endesa Américas S.A. and Chilectra Américas S.A. into Enersis Américas S.A. (the “Merger”): (a) The final, independent evaluation on the related-party transaction that is part of the Merger, issued by Banco Itaú, the independent reviewer appointed by the Board of Directors, within the framework of the Corporate Reorganization; (b) The final, independent evaluation on related-party transaction that is part of the Merger, issued by Credicorp (IM Trust), the independent reviewer appointed by the Board of Directors, within the framework of the Corporate Reorganization; (c) The final expert report issued by Mr Pablo D'Agliano, appointed by the Company’s Board of Directors to report on the value of the merging companies, Enersis Américas, Endesa Américas and Chilectra Américas, and the exchange ratios of the companies involved; G- 3 (d) A fairness opinion issued by financial consultant, Bank of America Merrill Lynch, appointed by the Company’s Board of Directors to advise on the Corporate Reorganization process. (e) The individual statements by the Directors of Enersis Américas; Messrs. Borja Acha B., Chaiman, José Antonio Vargas L., Vice-chairman, and directors Livio Gallo, Enrico Viale, Hernán Somerville S., Patricio Gómez S. and Domingo Cruzat A., related to the Merger as a related-party transaction, issued pursuant to Article 147 of the Corporations Act: and (f) The report of the Enersis Américas Directors’ Committee in relation to the Merger, issued pursuant to article 50 bis of Corporations Law No. 18,046. Shareholders can obtain copies of the aforementioned documents at the Company’s office, located at Santa Rosa 76, Floor 15 (Investor Relations area), Santiago, Chile. The documents are also available on the Company’s website at: www.enersis.cl. Sincerely yours, Luca D'Agnese Chief Executive Officer c.c. Fiscalía Nacional Económica (National Economic Prosecutor’s office) Banco Central de Chile (Central Bank of Chile) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chilean Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago -Representantes Tenedores de Bonos (Banco Santander Santiago - Bondholders Representative) Depósito Central de Valores (Central Securities Depositary) Comisión Clasificadora de Riesgos ( Risk Classification Committee) G- 4 BANK OF AMERICA MERRILL LYNCH Annex A Fairness Opinion of Merrill Lynch, Pierce, Fenner & Smith Incorporated, Financial Advisor to Enersis Américas G- 5 August 5, 2016 The Board of Directors Enersis Américas S.A.
